 
 
IV 
112th CONGRESS
1st Session
H. RES. 70 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Mr. Schweikert submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the consideration of any bill or joint resolution carrying more than one subject. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Restrictions on bills and joint resolutions11. It shall not be in order to consider any bill or joint resolution carrying more than one subject.. 
 
